DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The closest references are Li et al (2018/0057396), KR 20160135005A and Li et al (8493,556).
Li et al (‘396) discloses a single mode optical fibers with Brillouin frequency-shift management.
KR 20160135005 A discloses an optical fiber sensor using Brillouin scattering based on current modulation.
Li et al (‘556) discloses a distributed Brillouin sensing system and method using few-mode sensing optical fiber.
However, these references fail to teach “a processor configured to acquire Brillouin gains in a longitudinal direction of the measurement target optical fiber using a Brillouin Optical Time Domain Analysis (BOTDA) method based on the electric signals; and calculate a loss in the predetermined mode of the measurement target optical fiber by comparing magnitudes of the Brillouin gains at respective positions in the longitudinal direction of the measurement target optical fiber, wherein the probe light is in a mode in which an electric field distribution in a cross section of the measurement target optical fiber is axisymmetric regardless of the mode of the pump light”.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 7.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a processor configured to acquire Brillouin gains in a longitudinal direction of the measurement target optical fiber using a Brillouin Optical Time Domain Analysis (BOTDA) method based on the electric signals; and calculate a loss in the predetermined mode of the measurement target optical fiber by comparing magnitudes of the Brillouin gains at respective positions in the longitudinal direction of the measurement target optical fiber, wherein the probe light is in a mode in which an electric field distribution in a cross section of the measurement target optical fiber is axisymmetric regardless of the mode of the pump light”, in combination with the rest of the limitations of claim 1.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render steps “measuring an intensity of light output from the measurement target optical fiber to acquire Brillouin gains in a longitudinal direction of the measurement target optical fiber using a Brillouin Optical Time Domain Analysis (BOTDA) method; and measuring a loss in the predetermined mode of the measurement target optical fiber by comparing magnitudes of the Brillouin gains at respective positions in the longitudinal direction of the measurement target optical fiber, wherein the probe light is in a mode in which an electric field distribution in a cross section of the measurement target optical fiber is axisymmetric regardless of the mode of the pump light”, in combination with the rest of the limitations of claim 7.
	Claims 2-6 are dependent from claim 1; therefore, they are allowed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            May 19, 2022